DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on  08/28/2019, 12/18/2019 and 04/14/2020 are being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle formed by a chord of the flow body and the first link” in claim 13, the “actuator coupled to the main wing body and the movable flow body” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities: 
a.	para. [0036]: the term “embodied a spatial framework” should be rewritten as --embodied as a spatial framework--.
b.	para. [0036]: the term “distal end 18 of the connecting structure 14, the connecting structure 14 is connected to the first joint 12” should be rewritten as --distal end 18 of the connecting structure is connected to the first joint--.
Appropriate correction is required.
Claim Objections
5.	Claims 3 is objected to because of the following informalities:  
a.	Claim 3, lines 1-2: the term “arranged forward the flow body” should be rewritten as --arranged forward of the flow body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 16, lines 3-4, recites the limitation “support structure framework… aligned with the slot” which renders the claim uncertain, since it is unclear as to exactly how the support structure is recited as being aligned with the slot considering the position of the support structure relative to the wing body in contrast to the location of the slot formed between the cover panel and the trailing edge flap/flow body in the light of the applicant’s disclosure. Furthermore, there insufficient antecedent basis for the limitation “the slot” in the claim. 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-7, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 2556326 A). 
10.	Regarding Claim 1, Grant discloses a wing system for an aircraft (c. 1, ln. 1-3 and c. 2, ln. 28-33; wing system for an aircraft as seen in FIGS. 1-5) comprising:
a main wing body (10),
 a movable flow body (12), 
a cover panel (13), 
a support structure (c. 2, ln. 34-44; support structure 16) attached to the main wing body (10), and 
a first link (24) swivably coupled (FIGS. 2-5 illustrate link 24 pivoting about flow body 12 at the point in which link 24 and flow body 12 are attached, away from the cover panel 13) to the moveable flow body (12) at a first end of the first link (portion of link 24 coupled to flow body 12, 
(16) protrudes through a contour (FIGS. 2-5) of the main wing body (10),
 wherein the moveable flow body (12) is positioned downstream (FIGS. 2-5) of the main wing body (10), 
wherein the moveable flow body (12) is swivably coupled (FIGS. 2-5) to a first joint (19) at an end (FIG. 2) of the support structure (16), such that the flow body (12) is swivable around the first joint (19) from a neutral position (FIGS 3 and 5) to upwards or downwards deflected positions (FIGS. 2 and 4), 
wherein the cover panel (13) is positioned between (FIGS. 2 and 4) the main wing body (10) and the flow body (12), 
wherein the cover panel (13) is movably coupled (c. 3, ln. 32-39; joint 22, link 25) to the main wing body (10) and swivably coupled (FIGS. 2-5) to a second end (connection point between second link 21 of cover panel 13 and first 24) of the first link (24) to follow motion (FIGS. 2 and 4) of the flow body (12) at least partially, 
and wherein the main wing body (10), the cover panel (13) and the flow body (12) are configured to create a closed wing contour at least in the neutral position (closed wing counter as seen in FIGS. 3 and 4).
11.	Regarding Claim 2, Grant discloses the wing system of claim 1, wherein the support structure (16) protrudes downwards from a bottom side (FIGS. 2-3) of the main wing body (10). 
12.	Regarding Claim 3, Grant discloses the wing system of claim 1, wherein the first joint (19) is arranged forward (FIG. 3) the flow body (12) and underneath (FIG. 3) the cover panel (13) while in the neutral postion (FIG. 3).
13.	Regarding Claim 4, Grant discloses the wing system of claim 1, wherein the support structure (16) is rigidly attached (c. 2, ln 35-41; rigid section 11 which includes spar 15) to the main wing body (10).
Regarding Claim 5, Grant discloses the wing system of claim 1, further comprising a connecting structure (c. 2, ln. 24-43; connecting structure 18) attached to an underside (FIGS. 2-3) of the flow body (12) and coupled to the first joint (19).
15.	Regarding Claim 6, Grant discloses the wing system claim 5, wherein the connecting structure is rigidly attached (rigid attachment illustrated by dashed lines extending from forward end of flow body 12 as well as the fixed orientation of connecting structure 18 relative to flow body 12 as seen in FIGS. 2-3)  to the flow body (12).
16.	Regarding Claim 7, Grant discloses the wing system of claim 1, further comprising a second link (21) rigidly attached to an underside (FIG. 2) of the cover panel (13) and swivably connected (connection between second link 21 and first link 24, below cover panel 13, such that the angle between first link 24 and cover panel 13 is not a fixed angle as seen in FIGS. 2-3) to the first link (24) by a second joint (a second joint connecting links 21 and 24 together) at a distal end (FIG. 2) of the second link (21).
17.	Regarding Claim 10, Grant discloses the wing system of claim 7, wherein the second link (21) at least partially extends parallel to a chord of the cover panel (upper portion of second link 21 fixed to cover panel 13 having a contour identical to the cover panel 13 such that second link 21 must at least partially extend parallel to a chord of the cover panel as seen in FIG. 2). 
18.	Regarding Claim 11, Grant discloses the wing system of claim 7, wherein the first joint (19) is arranged forward of the second joint (a second joint connecting links 21 and 24 together) while in the neutral position (FIG. 3).
19.	Regarding Claim 14, Grant discloses the wing system of claim 1, further comprising an actuator (c. 3, ln. 45-50; actuator 38) coupled to the main wing body (spar 15 of main wing body 10) and the movable flow body (coupled via pin 44 to flow body 12) and configured to move the flow body and the (cover panel 13 would inherently move due to the connection between cover panel 13, main wing body 10 and flow body 12).
20.	Regarding Claim 15, Grant discloses an aircraft (c. 1, ln. 1-4 and FIG. 1) comprising the wing system of claim (see the discussion above regarding the wing system of claim 1).

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim(s) 8-9, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2556326 A), in view of Rudolph (US 4353517 A).
23.	Regarding Claim 8, Grant discloses the wing system of claim 7, wherein the second link (21) extends downwards (FIG. 2) from the underside of the cover panel (13).
	Grant is silent regarding the second link extending rearwards from the underside of the cover panel. 
	Rudolph discloses a flap assembly for an aircraft (Rudolph Abstract and FIG. 1), including a second link extends downwards and rearwards from the underside of the cover panel (c. 4, ln. 66 - c. 5, ln. 1; second link 28 extending downwards and rearwards from an underside of a cover panel such as fore flap 18 as seen in FIG. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Grant to use the arrangement of Rudolph, as a known flap linkage connection arrangement for the purpose of optimizing the stowing and deployment of a trailing edge flap. 
24.	Regarding Claim 9, Grant discloses the wing system of claim 7.
	Grant is silent regarding the second joint is below the flow body. 
	Rudolph discloses a flap assembly for an aircraft (Rudolph Abstract and FIG. 1), including the second joint (c. 5, ln. 14-18; second joint 38e of second link 28) is below the flow body (c. 4, ln. 46-52; flow body 20) at least while in the neutral postion (FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Grant to use the arrangement of Rudolph, as a known flap linkage connection arrangement for the purpose of optimizing the stowing and deployment of a trailing edge flap.
25.	Regarding Claim 12, Grant discloses the wing system of claim 7, wherein:
the first link (24) is swivably coupled to the flow body (12) at a third joint (connection between first link 24 and a forward portion of flow body 12 as seen in FIG. 2) at an underside of the flow body (12).
Grant is silent regarding the third joint is above the second joint. 
Rudolph discloses a flap assembly for an aircraft (Rudolph Abstract and FIG. 1), including the third joint (c. 5, ln. 11-12; third joint 38c connecting first link 32 to flow body 20 as seen in FIGS. 1-2) is directly above (FIG. 1) the second joint (c. 5, ln. 9-11; second joint 38b of second link 28) while in the neutral position (FIG. 1).

26.	Regarding Claim 16, Grant discloses an aircraft wing (c. 1, ln. 1-3 and c. 2, ln. 28-33) comprising: 
	 a main wing body (10) having an upper skin (a wing by definition has an upper skin/surface) and a trailing edge (FIGS. 1-3); 
a support structure framework (16) attached to the main wing body (10), aligned with the slot (46/47) in the main wing body (10), and having a distal portion forming a first pivot point (19); 
a cover panel (13) in the slot (between slots 46/47 as seen in FIGS. 2 and 4) and above the support structure (16); 
a trailing edge flap (12) aligned with the trailing edge of the main wing (FIG. 3) and at least partially rearward of the trailing edge (FIGS. 2-3), wherein the trailing edge flap (12) is linked (via link 18) to the first pivot point (19) and configured (c. 3, ln. 45-46; actuator 38 driving flap 12) to swivel about (FIGS. 2-3) the first pivot point (19) between a neutral position (FIG. 3) and at least one of an upward and downward deflected positions (downward deflected position as seen in FIG. 2); 
a first link (24) having a first end pivotably (FIGS. 2-5 illustrate link 24 pivoting about flap 12 at the point in which link 24 and flow body 12 are attached, away from the cover panel 13) connected to the trailing edge flap (13), and 
a second link (21) having a distal end pivotably connected to a second end (connection between second link 21 and first link 24, below cover panel 13, such that the angle between first link 24 and cover panel 13 is not a fixed angle as seen in FIGS. 2-3) of the first link (24), wherein the second link (21) is fixed to the cover panel (13) and extends downwards (FIG. 2) from an underside (FIG. 2) of the cover panel (13).

	Rudolph discloses a flap assembly for an aircraft (Rudolph Abstract and FIG. 1), including a second link (28) fixed to the cover panel (18) and extends downwards and rearwards from the underside of the cover panel (c. 4, ln. 66 - c. 5, ln. 1; second link 28 extending downwards and rearwards from an underside of a cover panel such as fore flap 18 as seen in FIG. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Grant to use the arrangement of Rudolph, as a known flap linkage connection arrangement for the purpose of optimizing the stowing and deployment of a trailing edge flap. 
27.	Regarding Claim 17, modified Grant discloses (see Rudolph) the aircraft wing of claim 16, wherein the second link is dog-legged shape (second link 28 is the shape of a dogs leg). 
28.	Regarding Claim 18, modified Grant discloses (see Rudolph) the aircraft wing of claim 16, wherein the second link has a proximal end (FIG. 2) fixed to the cover panel (18).
29.	Regarding Claim 19, modified Grant discloses (see Grant) the aircraft wing of claim 16, wherein the support structure framework (16) extends below (FIGS. 1-3) a lower skin of the main wing body (10).
20.	Regarding Claim 20, modified Grant discloses (see Grant) the aircraft wing of claim 16, wherein the support structure framework (16) is offset in a spanwise direction (FIG. 2) of the main wing body (10) from the first (24) and second link (21).

30.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Grant (US 2556326 A).
Regarding Claim 13, Grant discloses the wing system of claim 1, wherein an angle formed by a chord of the flow body (13) and the first link (24) is in a range (in the neutral position as seen in FIG. 3, the angle formed between a chord of the flow body 13 and first 24 must be within a certain range). 
Grant is silent regarding angle formed by a chord of the flow body and the first link is specifically in a range of 75 to 105 degrees while the movable flow body is in the neutral position. It would have been obvious to one having ordinary skill in the art at the time the invention was made to such that the angle formed by a chord of the flow body and the first link is in a range of 75 to 105 degrees while the movable flow body is in the neutral postion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.














Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Grant (US 2772058), Beyet et al. (US 20140145039 A1), Tsai (Us 20160251074 A1), Whitener (US 4120470 A), Sakurai et al. (US 4243881 B2), Lorenz (US 20190210711 A1), Weiland et al. (US 4702442 A) and Rudolph (Re. 32907 E) disclose trailing edge flaps and cover panels with linkage connections. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647